TO BE PUBLISHED

               ,iuprrtur (bud. of Tfirrt
                               2016-SC-000100-KB


                                                                                          ■
                                                                                 Ctt erns iirmiTA.C.
KENTUCKY BAR ASSOCIATION                                                  MOVANT



V.                             IN SUPREME COURT



JUSTIN ROSS MORGAN •                                                RESPONDENT



                              OPINION AND ORDER

      The Board of Governors of the Kentucky Bar Association has

recommended that Justin Ross Morgan (KBA No. 86844), who was admitted to

the practice of law in 1997 and whose bar address is P.O. Box 23190,

Lexington, Kentucky 40523, be suspended from the practice of law for one

hundred eighty-one days, be required to attend Bar Counsel's Ethics and

Professionalism Enhancement Program, and be referred to the KYLAP program

for ethical violations charged in KBA File No. 23382. We adopt the Board's

recommendation.

      This matter came before the Board on September 18, 2015, as a default

matter under Supreme Court Rule (SCR) 3.210. The Board voted to recommend

Morgan guilty of violating SCR 3.130(1.4)(a)(4) and SCR 3.130(1.4)(b). In

considering the appropriate penalty for these ethical violations, the Board

considered Morgan's prior disciplinary history. In 2010, he received a private

reprimand relating to his failure to perform legal services, advertisement for
                                         1
expungement services, and his operation of Clean Slate Expungement Services,

LLC, which was not a viable entity. In August 2015, he received a ninety-day

suspension after being found in contempt of court for failure to pay child

support. And also in 2015, we suspended Morgan for failure to pay bar dues

and his non-compliance in satisfying his continuing legal education

requirements.

      The Board made its recommendations in light of his prior ethical

discipline and under full consideration of the facts leading to this particular

complaint. Morgan has failed to appear to respond to any of these most recent

charges. So we find him guilty of the aforementioned violations and order that

he be sanctioned in the manner recommended by a majority of the voting

Board members, and we further adopt verbatim the Board's Findings of Fact as

follows:

                               FINDINGS OF FACT

             Justin Ross Morgan (hereinafter "Respondent") was admitted
      to practice law in the Commonwealth of Kentucky on October 16,
      1997. He maintains a bar roster address of P.O. Box 23190,
      Lexington, Kentucky 40523. His KBA member number is 89844.
             On February 20, 2014, Charlette Schwalbert (hereinafter
      "Charlette") retained Respondent to represent her son Adam
      Schwalbert ("Adam") in two criminal proceedings pending in
      Fayette County and Rowan County.
             On January 31, 2014, Adam was charged in Fayette County
      with Intimidating a Participant in a Legal Proceeding in violation of
      KRS 524.040 after he allegedly made threatening statements about
      his Probation Officer to his mother and girlfriend in recorded jail
      phone calls.
             As a result of the Fayette County charge, Adam's probation
      was revoked in connection with his guilty plea to a criminal matter
      in Rowan County. Adam had been charged in Rowan County with
      trafficking in a controlled substance and received a five year
      sentence, all of which was probated. Adam plead guilty to that
      charge on July 20, 2012.
             Charlette contacted the Respondent about representing
      Adam in these two matters. On or about February 20, 2014,
                                         2
Charlette met with Respondent to discuss Adam's case. She paid
Respondent a retainer of Two Thousand Five Hundred Dollars
($2,500.00) and agreed to make three additional payments of Five
Hundred Dollars ($500.00) each until she paid the full fee of Four
Thousand Dollars ($4,000.00). Charlette and Respondent signed a
letter agreement documenting the terms of the representation of
Adam.
       On February 20, 2014, Respondent filed an Entry of
Appearance on behalf of Adam in the Rowan County case.
Additionally, he wrote a letter to the Rowan County Commonwealth
Attorney advising that he represented Adam and requested a
continuance of the hearing scheduled for his parole revocation. The
Rowan Circuit Court continued the hearing to April 14, 2014. In
the Fayette County case, Respondent attended a preliminary
hearing on March 4, 2014 and continued it to March 25, 2014. He
wrote Charlette a letter to advise her of this change on March 4.
The record reflects multiple email and text communications
between Charlette and Respondent concerning Adam's case until
April 7, 2014.
       In the Fayette County case, Respondent failed to appear for a
hearing scheduled for April 8, 2014. Charlette asserts that she
attempted on multiple occasions to contact Respondent but he
failed to respond. Charlette eventually contacted the President of
the bank in Hazard, Kentucky where Respondent deposited her
attorney fee checks. Respondent contacted Charlette shortly
thereafter and advised her that he "had a procedure" but that he
would take care of Adam's case. Respondent also advised that his
brother Jeremy Morgan' was an attorney who could also assist in
Adam's case. A text message dated April 8, 2014 from Charlette to
Adam indicated that she talked with Respondent but that he was
in the hospital and that Jeremy Morgan would be in contact with
him. Respondent contacted Charlette on one other occasion.
Thereafter, Respondent failed to undertake any action on behalf of
Adam.
       However, the record reveals that Jeremy Morgan undertook
representation of Adam. Charlette's Bar Complaint asserts that
Jeremy Morgan spoke with Adam, but only "maybe 2 times and
usually only minutes before his case." Charlette claims that
Jeremy Morgan "took this on pro-bono" but also indicated that
Jeremy Morgan requested that she pay the remaining Five
Hundred Dollar ($500.00) installment to him prior to his next
court date in the Fayette County case.
       The record in the Fayette County case reveals that Jeremy
Morgan appeared on April 15, 2014 and on April 22, 2014 when
the case was waived to the grand jury. Jeremy Morgan appeared
on June 2, 2014 at Adam's arraignment after the grand jury


1   Footnote omitted.
                                 3
       indicted him on May 20, 2014. Thereafter, Jeremy Morgan filed a
       Motion to Dismiss on July 9, 2014 and represented Adam when he
       changed his plea on July 11, 2014. Jeremy Morgan continued to
       represent Adam at his Final Judgment and Sentencing on
       September 4, 2014.
              In the Rowan County case, the record reflects that a J.
       Morgan appeared at the revocation hearing on April 30, 2014.
       Thereafter, Jeremy Morgan filed a Motion for Shock Probation on
       October 1, 2014 which contained a lengthy argument as well as
       supporting affidavits, letters and statements from Adam. The Court
       ultimately overruled the motion.

       Charlette Schwalbert filed her bar complaint against Morgan on

December 26, 2014. Service of the Complaint on Morgan by the Fayette County

Sheriff's Office was unsuccessful and on March 18, 2015, the Sheriff's Office

indicated it could not locate him. Additionally, the Sheriff's Office noted that he

no longer appeared to live at his given home address and did not maintain an

office at his last known business address in Lexington. So constructive service

was completed through serving the Executive Director of the Kentucky Bar

Association under .SCR 3.175. Repeated attempts to deliver the Inquiry

Commission's charge through certified mail were all returned unclaimed.

       Morgan was formally charged with six counts of violating the Kentucky

Rules of Professional Conduct:

   •   Count I: SCR 3.130(1.2)(a): "a lawyer shall abide by .a client's decisions

       concerning the objectives of representation and, as required by Rule 1.4,

       shall consult with the client as to the means by which they are so

       pursued."

   •   Count II: SCR 3.130(1.3): "a lawyer shall act with reasonable diligence

       and promptness in representing a client."




                                         4
   •   Count III: SCR 3.130(1.4)(a)(3) states, "(a) A lawyer shall: ...(3) keep the

       client reasonably informed about the status of the matter."

   •   Count IV: SCR 3.130(1.4)(a)(4) states, "(a) A lawyer shall: ...(4) promptly

       comply with reasonable requests for information."

   •   Count V: SCR 3.130(1.4)(b): "a lawyer shall explain a matter to the

       extent reasonably necessary to permit the client to make informed

       decisions regarding the representation."

   •   Count VI: SCR 3.130(1.16)(d): "Upon termination of representation, a

       lawyer shall take steps to the extent reasonably practicable to protect a

       client's interests, such as giving reasonable notice to the client, allowing

       time for employment of other counsel, surrendering papers and property

       to which the client is entitled and refunding any advance payment of fee

       or expense that has not been earned or incurred. The lawyer may retain

       papers relating to the client to the extent permitted by other law."

The Board voted to recommend finding Morgan guilty of Counts IV and V, and

not guilty on all remaining counts. Neither Morgan nor Bar Counsel has filed a

notice of review under SCR 3.370(8), nor do we independently elect to review

the decision of the Board under SCR 3.370(9), meaning that the decision of the

Board is hereby adopted under SCR 3.370(10).

       Accordingly, the Court ORDERS:

   1) Justin Ross Morgan is guilty of violating SCR 3.130(1.4)(a)(4) and SCR

       3.130(1.4)(b), for which he is suspended from the practice of law for one

       hundred eighty-one days from the date of this Opinion and Order;




                                          5
2) During this suspension, Morgan must attend Bar Counsel's Ethics and

   Professionalism Enhancement Program, and be referred to the Kentucky

   Lawyers Assistance Program;

3) Morgan must notify all courts and clients of his suspension in

   accordance with SCR 3.390. Those notifications must be made by letter

   in the United States mail within ten days from the date of entry of this

   Opinion and Order. Morgan must also simultaneously provide a copy of

   all notification letters to the Director of the Kentucky Bar Association.

  Also, to the extent possible, Morgan must cancel and cease any

   advertising activities in which he is engaged; AND

4) In accordance with SCR 3.450, Morgan is directed to pay all costs

   associated with these disciplinary proceedings, the sum of $431.18, for

   which execution may issue from this Court upon finality of this Opinion

   and Order.

         All sitting. All concur.

   ENTERED: June 16, 2016.




                                     6